The appellant was tried and convicted for violating the prohibition law, and his punishment fixed at a fine of $100 and twenty days in jail.
The Assistant Attorney-General has made a motion to dismiss the appeal for the following reasons: "There is no complaint in the record. The recognizance is not in manner and form as required by law in that instead of obligating the appellant to appear before the court and not depart without leave thereof, it does obligate him to depart without leave of the court. There is no order overruling motion for new trial. There is no notice of appeal, nor is there any order allowing time after adjournment to file facts and bills of exceptions. This case was tried in the County Court and the facts were not copied into the record as is required by law."
The record bears out all of these grounds of this motion. Some of them might not be sufficient to dismiss the case, — such as, that there is no complaint in the record and no order overruling the motion for new trial and that the original statement of facts is sent up instead of copied in the record as required by law, — yet, as the record shows no notice of appeal, the court cannot entertain jurisdiction and the motion of the Assistant Attorney-General is therefore sustained and the cause dismissed.
Dismissed.
                    REHEARING TO RE-INSTATE.                        October 16, 1912.